Dore, J.
(dissenting). Defendant drew the contract and it should be construed most strictly against defendant. If the trailer had tilted, e. g\, by reason of a soft shoulder in the road, and the shovel had slipped off, that would be an overturning within the meaning of the policy even though the whole truck did not overturn. (Ingalls, Inc., v. Hartford Fire Ins. Co., 137 Cal. App. 741; Moore v. Western Assur. Co., 186 S. C. 260.) Here the shovel was caused to tilt and concededly fall from the conveyance because the part of the conveyance that was effectively supporting it gave way, no longer remained on an even plane but tilted and overturned causing the damage complained of. Beasonably construed with regard to transportation insurance that was a risk that should be said to be fairly covered by the policy. |
Accordingly, I dissent and vote to affirm the determination of the Appellate Term. 1
Martin, P. J., Townley and Untermyer, JJ., concur with Callahan, J.; Dore, J., dissents and votes to affirm, in opinion.
Determination of the Appellate Term and the order and judgment of the Municipal Court reversed, with costs to the appellant in this court and in the Appellate Term, and the complaint dismissed on the merits, without costs.